Name: Commission Regulation (EC) No 2266/96 of 27 November 1996 amending Council Regulation (EC) No 1981/94 of 25 July 1994, opening and providing for the administration of Community tariff quotas for certain products originating in Algeria, Cyprus, Egypt, Israel, Jordan, Malta, Morocco, the West Bank and the Gaza Strip, Tunisia and Turkey, and providing detailed rules for extending and adapting these tariff quotas
 Type: Regulation
 Subject Matter: tariff policy;  world organisations;  plant product;  prices;  cooperation policy
 Date Published: nan

 28 . 11 . 96 EN Official Journal of the European Communities No L 306/25 COMMISSION REGULATION (EC) No 2266/96 of 27 November 1996 amending Council Regulation (EC) No 1981/94 of 25 July 1994 , opening and providing for the administration of Community tariff quotas for certain products originating in Algeria, Cyprus , Egypt, Israel , Jordan, Malta, Morocco, the West Bank and the Gaza Strip, Tunisia and Turkey, and providing detailed rules for extending and adapting these tariff quotas THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1981 /94 of 25 July 1994, opening and providing for the administra ­ tion of Community tariff quotas for certain products originating in Algeria, Cyprus, Egypt, Israel , Jordan , Malta, Morocco, the West Bank and the Gaza Strip, Tunisia and Turkey, and providing detailed rules for extending and adapting these tariff quotas ('), as last amended by Regulation (EC) No 1877/96 (2), and in parti ­ cular Articles 6 and 7 thereof, Whereas, in the context of the agreements concluded during the Uruguay Round of the GATT negotiations the import regime for oranges has been changed; Article 1 Regulation (EC) No 1981 /94 is hereby amended as follows: 1 . In Annex VI, in the column 'Rate of duty', a foot ­ note ^) shall be inserted next to Order No 09.1707 relating to fresh oranges originating in Egypt. 2 . At the end of Annex VI the following text shall be inserted as footnote (2): '(2) In the framework of a tariff quota of 8 000 tonnes (Order No 09.1711 ), the agreed entry price beyond which the specific additional duty provided in the Community's list of concessions to the WTO is reduced to zero, is :  ECU 273/tonne , from 1 December 1996 to 31 May 1997,  ECU 271 /tonne , from 1 December 1997 to 31 May 1998 ,  ECU 268/tonne, from 1 December 1998 to 31 May 1999 ,  ECU 266/tonne, from 1 December 1999 to 31 May 2000,  ECU 264/tonne , for every period thereafter, from 1 December to 31 May. If the entry price for a consignment is 2, 4, 6 or 8 % lower than the agreed entry price , the specific customs duty shall be equal respectively to 2, 4, 6 or 8 % of this agreed entry price . If the entry price of a consignment is less than 92 % of the agreed entry price, the specific customs duty bound within the WTO shall apply.' Whereas Article 22 of the Cooperation Agreement between the European Economic Community and the Arab Republic of Egypt provides that, where the existing rules are changed, the Community may amend the regime set out in the Agreement for the products concerned: Whereas the Community has agreed with the Arab Republic of Egypt that the said regime will be adjusted on the basis of an agreement in the form of an exchange of letters (3) that provides a special entry price for 8 000 tonnes of fresh Egyptian oranges imported during the period from December to May; Whereas Council Regulation (EC) No 1981 /94 should be modified to implement the concession as provided for in the abovementioned Agreement, with effect from 1 December 1996; Whereas the measures provided in this Regulation are in accordance with the opinion of the Customs Code Committee , Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 December 1996. (') OJ No L 199, 2. 8 . 1994, p . 1 . (2 ) OJ No L 249, 1 . 10 . 1996, p. 1 . ( ¢') OJ No L 292, 15. 11 . 1996, p. 31 . No L 306/26 ( ENl Official Journal of the European Communities 28 . 11 . 96 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 November 1996 . For the Commission Mario MONTI Member of the Commission